Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020, 11/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Inoue (US 2016/0284337 A1), teaches a method for controlling stability in an active noise cancellation (ANC) system, the method comprising:


receiving an error signal (e1) output from a microphone (13A) located in the vehicle cabin (Figs. 1-2);
computing a parameter (W1n+1) based on an analysis of at least a portion of the error signal (¶ 0057); and
modifying properties (e.g., coefficients) of a controllable filter (47A, 35, and 37) in response to the parameter 
Inoue fails to teach
adjusting a nominal threshold for detecting ANC system divergence based on the sensor signals to obtain an adjusted threshold; and 
modifying properties of a controllable filter in response to the parameter exceeding the adjusted threshold, the controllable filter configured to generate an anti-noise signal based on an adaptive transfer characteristic and a noise signal.
does not make obvious the combination of the above limitations that Inoue fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 13, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 13 because:
The closest prior art of record, Inoue, teaches an active noise cancellation (ANC) system comprising:
at least one controllable filter (47A, 35, and 37) configured to generate an anti-noise signal (output of 35) (¶ 0085) based on an adaptive transfer characteristic (output of 32; ¶ 0044) (output of 35 is based on output of 32) and a noise signal (e1) (output of 35 is based on output of 31 which is based on e1) (Figs. 2-3), the adaptive transfer characteristic of the at least one controllable filter characterized by a set of filter coefficients;
an adaptive filter controller (45A), including a processor and memory (¶ 0034), 
a 
receive, from a vehicle sensor (Fig. 1: 23), sensor signals (21) indicative of current vehicle operating conditions affecting an interior soundscape of the cabin (¶ 0031);


modify properties of the at least one controllable filter in response to the parameter 
Inoue fails to teach
an adaptive filter controller, including a processor and memory, programmed to adapt the set of filter coefficients based on the noise signal and an error signal received from a microphone located in a cabin of a vehicle; and
a divergence controller in communication with at least the adaptive filter controller, the divergence controller including a processor and memory programmed to (¶ 0034):
receive, from a vehicle sensor (Fig. 1: 23), sensor signals (21) indicative of current vehicle operating conditions affecting an interior soundscape of the cabin (¶ 0031);
retrieve a dynamic threshold for detecting ANC system divergence based on the sensor signals;
receive the anti-noise signal from the controllable filter and compute a parameter based on an analysis of at least a portion of the anti-noise signal; and
modify properties of the at least one controllable filter in response to the parameter exceeding the dynamic threshold.
does not make obvious the combination of the above limitations that Inoue fails to teach in combination with the rest of the limitations of the claim.
Claim 18 has/have similar allowable features as claim 1.
Claim 2-12, 14-17, 19-20 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687